DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/16/2022 is acknowledged. Claim 10 remains withdrawn and claims 1-9 remain pending and are the claims examined below. 

Claim Interpretation
Claims 1-9 are directed towards an apparatus (i.e., an imprint apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MISHIMA et al. (US 2015/0049317).
As to claim 1: MISHIMA discloses the claimed imprint apparatus for forming a pattern in an imprint material on a substrate using an original ([0009], [0041]), comprising: an image capturing unit configured to capture an image of the substrate ([0041], [0047], [0024], [0065], FIG. 1a – detection unit 3); and a processor ([0009], [0041], [0047] – i.e., control unit 17 including a CPU and a memory to control entire imprint apparatus) configured to perform, based on fine-detection marks and rough-detection marks in the image obtained by the image capturing unit, a first alignment process of the original and the substrate prior to forming the pattern in the imprint material on the substrate by performing imprinting ([0041], [0042], [0044], [0051], [0064]), and a second alignment process including an overlay inspection of the substrate and the pattern formed in the imprint material after imprinting ([0053], [0065], [0068], [0070], [0071]), wherein the processor is configured to change, between the first alignment process and the second alignment process including the overlay inspection, a rough-detection mark group to be used to specify positions of fine-detection marks in a first image obtained by the image capturing unit for the first alignment process before imprinting and a second image obtained by the image capturing unit for the second alignment process after imprinting ([0047], [0051], [0053], [0064], [0065], [0066], [0068], [0070], [0071]).
As to claim 2: MISHIMA remains as applied above. MISHIMA further discloses the claimed wherein the processor is configured to set, in the image obtained by the image capturing unit, a search area of the rough-detection mark group to be used to specify the positions of the fine-detection marks, such that the search area in in the second alignment process including the overlay inspection is wider than the search area in the first alignment process ([0047], [0051], [0053], [0058], [0064], [0065], [0066], [0068], [0070], [0071]).
As to claim 3: MISHIMA remains as applied above. MISHIMA further discloses the claimed wherein the image capturing unit is configured to capture the image of the substrate at the same magnification in the first alignment process and the second alignment process including the overlay inspection ([0047], [0051], [0053], [0058], [0064], [0065], [0066], [0068], [0070], [0071]).
As to claim 4: MISHIMA remains as applied above. MISHIMA further discloses the claimed wherein in the first alignment process, the processor is configured to specify the positions of the fine-detection marks based on a position of a rough-detection mark group arranged in a first positional relationship in the first image obtained by the image capturing unit, and- 29 -10198793US01/P219-0633US in the second alignment process including the overlay inspection, the processor is configured to specify the positions of the fine-detection marks based on a position of a rough-detection mark group arranged in a second positional relationship different from the first positional relationship in the image obtained by the second image capturing unit ([0047], [0051], [0053], [0058], [0064], [0065], [0066], [0068], [0070], [0071]).
As to claim 5: MISHIMA remains as applied above. MISHIMA further discloses the claimed wherein in the first alignment process, the image capturing unit is configured to capture the first image of the substrate via the original, and the rough-detection mark group arranged in the first positional relationship is formed from a rough-detection mark provided in the original and a rough-detection mark provided in the substrate ([0041], [0042], [0044], [0047], [0051], [0053], [0058], [0064], [0065], [0066], [0068], [0070], [0071]).
As to claim 6: MISHIMA remains as applied above. MISHIMA further discloses the claimed wherein in the second alignment process including the overlay inspection, the image capturing unit is configured to capture the second image of the substrate without intervention of the original, and the rough-detection mark group arranged in the second positional relationship is formed from a rough-detection mark provided in the substrate ([0047], [0051], [0053], [0058], [0064], [0065], [0066], [0068], [0070], [0071]).
As to claim 7: MISHIMA remains as applied above. MISHIMA further discloses the claimed wherein the rough-detection mark group arranged in the second positional relationship includes part of a pattern already formed in the substrate ([0051], [0053], [0058], [0064], [0065], [0066], [0068], [0070], [0071).
As to claim 8: MISHIMA remains as applied above. MISHIMA further discloses the claimed wherein the rough-detection mark group to be used to specify the positions of the fine-detection marks in the first alignment process and the rough-detection mark group to be used to specify the positions of the fine-detection marks in the second alignment process including the overlay inspection include at least one common rough-detection mark provided in the substrate ([0047], [0051], [0053], [0058], [0064], [0065], [0066], [0068], [0070], [0071]).
As to claim 9: MISHIMA remains as applied above. MISHIMA further discloses the claimed imprint apparatus for forming a pattern in an imprint material on a substrate using an original, comprising: an image capturing unit configured to capture an image of the substrate; and a processor configured to perform, based on fine-detection marks and rough-detection marks in the image obtained by the image capturing unit, a first alignment process of the original and the substrate prior to forming the pattern in the imprint material on the 3S/N: 16/594,461ATTORNEY DOCKET No.: CANO-4375 substrate by performing imprinting, and a second alignment process including an overlay inspection of the substrate and the pattern formed in the imprint material after imprinting, wherein the processor is configured to: perform the first alignment process based on a first image obtained by capturing, by the image capturing unit, a first mark of the substrate and a mark of the original, and perform the second alignment process including the overlay inspection based on a second image obtained by capturing a second mark of the substrate by the image capturing unit without intervention of the original, and wherein the first mark and the second mark are provided at different positions on the substrate so that a mark arrangement of the first image is the same as a mark arrangement of the second image (see the rejections above).

Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims, see MISHIMA et al. (US 2015/0049317) as applied in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743